DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In light of the amendment filed 3/2/22, the objection to claims 17, 18, and 20 for informalities is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, 13, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0271507).

	Regarding claim 1, Kim discloses a gamma reference voltage generator, comprising: a first resistor string configured to receive a first reference voltage and a 5second reference voltage (abstract, figs. 1 and 3, see ¶ 40-44, ¶ 53-66, resistor string 11 receives VHI and VLO);
	a plurality of black voltage setters configured to extract a plurality of black candidate voltages from the first resistor string (fig. 3, ¶ 53-66, e.g., resistor string 11 provides plurality of voltages relatively close to VHI; see also fig. 8);
	a selector configured to select one of the black candidate voltages as a black gamma voltage based on a selection signal, the selection signal generated based on a black 10level command signal applied from a host (fig. 3, ¶ 53-66, selector 12 selects and outputs VGH according to signal CSH);
	a second resistor string configured to receive a first voltage and a second voltage, the first voltage corresponding to a predetermined one of the black candidate voltages and the second voltage extracted from the first resistor string (fig. 3, ¶ 53-66, e.g., resistor string 56; maximum gamma voltage VGH predetermined via selection signal CSH prior to selection via selector 12);
	and a plurality of gamma voltage setters configured to extract a plurality of 15gamma voltages from the second resistor string (fig. 3, ¶ 53-66, e.g., resistor string 56 provides plurality of voltages to MUX 66).

	Regarding claim 4, Kim discloses wherein the first voltage 25is a minimum voltage among the black candidate voltages (fig. 3, ¶ 53-66; see also fig. 8).

	Regarding claim 5, Kim discloses a first amplifier configured to output the first voltage to the second resistor string (fig. 3, ¶ 54, buffer B1);
	and a second amplifier configured to output the second voltage to the second 5resistor string (fig. 3, ¶ 54, buffer B2).

	Regarding claim 6, Kim discloses a plurality of gamma voltage output amplifiers respectively connected to the plurality of the gamma voltage setters (fig. 3, ¶ 53-66, e.g., B1-B8).

	Regarding claim 7, Kim discloses a plurality of output resistors connected between the plurality of gamma voltage output amplifiers (fig. 3, ¶ 53-66, resistor string 70).

	Regarding claim 8, Kim discloses wherein the selector comprises: a third resistor string configured to receive a first black candidate voltage and a second black candidate voltage (fig. 3, ¶ 53-66, e.g., resistor string 51, resistor string 70);
	and a final black voltage setter configured to extract the black gamma voltage 20from the third string (fig. 3, ¶ 53-66, output unit 70).

	Regarding claim 9, Kim discloses a black gamma output amplifier connected to the final black voltage setter (fig. 3, ¶ 53-66, e.g., B1).

	Regarding claim 10, Kim discloses a display apparatus, comprising: a display panel configured to display an image (fig. 10, ¶ 101-110);
	a driving controller configured to receive input image data and to convert the input image data into a data signal (fig. 10, ¶ 101-110, controller 500);
	5a gamma reference voltage generator configured to generate a black gamma voltage and a plurality of gamma voltages corresponding to the data signal (figs. 1 and 3, fig. 10, ¶ 101-110, voltage generator 100);
	and a data driver configured to output the black gamma voltage to the display panel based on the data signal with the plurality of gamma voltages (fig. 10, ¶ 101-110, data driver 300),
	wherein the gamma reference voltage generator is configured to select one of a plurality of black candidate voltages as the black gamma voltage to be output to 10the display panel based on a selection signal, wherein the plurality of gamma voltages is generated based on a predetermined one of the black candidate voltages, and wherein the selection signal is based on a black level command signal from a host (figs. 1 and 3, ¶ 40-44, ¶ 53-66, selector 12 selects and outputs VGH according to signal CSH; maximum gamma voltage VGH predetermined via selection signal CSH prior to selection via selector 12; see also fig. 8).

	Regarding claim 11, this claim is rejected under the same rationale as claim 1.

	Regarding claim 13, this claim is rejected under the same rationale as claim 8.

	Regarding claim 21, Kim discloses wherein the one of the black candidate voltages selected as the black gamma voltage sets a luminance of a white grayscale value to a desired luminance in a first frame, of received data, that changes from a black grayscale value to the white grayscale value (figs. 1 and 3, ¶ 40-44, ¶ 53-66, gradation voltages V0 to Vn change according to a change in the max reference voltage; e.g., minimum gamma voltage depends upon maximum reference voltage).

	Regarding claim 22, Kim discloses wherein the predetermined one of the black candidate voltages is determined independent from the selector (fig. 3, ¶ 53-66, maximum gamma voltage VGH predetermined via selection signal CSH prior to selection via selector 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Youngblood et al. (US 2005/0057482).

	Regarding claim 2, Kim fails to explicitly disclose wherein the selector comprises a decoder configured to output one of the black candidate voltages in response to the selection signal.
	Youngblood teaches wherein the selector comprises a decoder configured to output one of the black candidate voltages in response to the selection signal (abstract, figs. 1-2, ¶ 25-33, decoder 205).
	Kim and Youngblood are both directed to gamma voltage generators for a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the decoder of Youngblood since such a modification provides accurate reproduction of an image (Youngblood, ¶ 5) and provides a multiple channel programmable gamma correction voltage generator (Youngblood, ¶ 6-7) that can be used for any display model produced (Youngblood, ¶ 25).

	Regarding claim 3, Youngblood further teaches a black gamma voltage output amplifier connected to the decoder (fig. 2, ¶ 25-33, AMP1).

	Regarding claim 12, this claim is rejected under the same rationale as claim 2.

	Regarding claim 17, Kim fails to disclose a first nonvolatile memory configured to store a black selection enable signal input from the host and a set black value and a module black value set by the driving controller, wherein the selection signal is to select one of the set black value or the module 5black value in response to the black selection enable signal.
	Youngblood teaches a first nonvolatile memory configured to store a black selection enable signal input from the host and a set black value and a module black value set by the driving controller, wherein the selection signal is to select one of the set black value or the module 5black value in response to the black selection enable signal (figs. 2-3, ¶ 25-35, non-volatile memory 305 with control logic 307 and latches 303 disclosed, select values corresponding to one of multiple different gamma correction curves or values are permanently stored).
	Kim and Youngblood are both directed to gamma voltage generators for a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the memory of Youngblood since such a modification provides accurate reproduction of an image (Youngblood, ¶ 5) and provides a multiple channel programmable gamma correction voltage generator (Youngblood, ¶ 6-7) that can be used for any display model produced (Youngblood, ¶ 25).

	Regarding claim 18, Youngblood further teaches wherein the first nonvolatile memory includes a one time programmable memory (figs. 2-3, ¶ 25-35, non-volatile memory 305 with control logic 307 and latches 303 disclosed, select values corresponding to one of multiple different gamma correction curves or values are permanently stored).

	Regarding claim 19, Kim fails to disclose a first nonvolatile memory configured to store a black selection enable signal and a set black value input from the host; and a second nonvolatile memory configured to store a module black value set by the driving controller, wherein the selection signal is to select one of the set black value 15and the module black value in response to the black selection enable signal.
	Youngblood teaches a first nonvolatile memory configured to store a black selection enable signal and a set black value input from the host (figs. 2-3, ¶ 25-35, non-volatile memory 305 with control logic 307 and latches 303 disclosed, select values corresponding to one of multiple different gamma correction curves or values are permanently stored);
	and a second nonvolatile memory configured to store a module black value set by the driving controller, wherein the selection signal is to select one of the set black value 15and the module black value in response to the black selection enable signal (figs. 2-3, ¶ 25-35, non-volatile memory 305 with control logic 307 and latches 303 disclosed, select values corresponding to one of multiple different gamma correction curves or values are permanently stored; *Examiner takes official notice that the use of multiple memories for storing gamma correction values is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Youngblood with the well-known plural memories since such a modification achieves the predictable result of providing independently controllable memories.*  Applicant has not traversed Examiner’s assertion of official notice in the reply filed 3/2/22, and thus the use of multiple memories for storing gamma correction values is taken to be admitted prior art [see MPEP 2144.03]).
	Kim and Youngblood are both directed to gamma voltage generators for a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the memory of Youngblood since such a modification provides accurate reproduction of an image (Youngblood, ¶ 5) and provides a multiple channel programmable gamma correction voltage generator (Youngblood, ¶ 6-7) that can be used for any display model produced (Youngblood, ¶ 25).


	Regarding claim 20, Youngblood further teaches wherein: the first nonvolatile memory is a flash memory (figs. 2-3, ¶ 25-35, non-volatile memory 305 with control logic 307 and latches 303 disclosed; *Examiner takes official notice that the use of flash memory as non-volatile memory is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Youngblood with the well-known flash memory since such a modification achieves the predictable result of providing a cheap, fast, and independently controllable solid state memory.*  Applicant has not traversed Examiner’s assertion of official notice in the reply filed 3/2/22, and thus the use of flash memory as non-volatile memory is taken to be admitted prior art [see MPEP 2144.03]),
	and the second nonvolatile memory includes a one time programmable memory (figs. 2-3, ¶ 25-35, non-volatile memory 305 with control logic 307 and latches 303 disclosed, select values corresponding to one of multiple different gamma correction curves or values are permanently stored).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang et al. (US 2017/0084242).

	Regarding claim 14, Kim fails to disclose wherein: the driving controller includes a lookup table, the lookup table is configured to store output values for a predetermined number of grayscale values of the input image data, except for an output value for a grayscale value of 0.
	Kang teaches wherein: the driving controller includes a lookup table, the lookup table is configured to store output values for a predetermined number of grayscale values of the input image data, except for an output value for a grayscale value of 0 (figs. 2-5, ¶ 51-67, e.g., high and low gamma LUTs utilized).
	Kim and Kang are both directed to gamma voltage generation for a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the LUTs of Kang since such a modification increases the side-visibility of the high grayscale range (Kang, ¶ 67).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Topper et al. (US 5,132,796).

	Regarding claim 15, Kim fails to disclose wherein: the driving controller includes a lookup table, and the lookup table is configured to store a plurality of candidate data corresponding to a grayscale value of 0 of the input image data, and is configured to output 20one of the candidate data as a black data signal based on the selection signal to the gamma reference voltage generator.
	Topper teaches wherein: the driving controller includes a lookup table, and the lookup table is configured to store a plurality of candidate data corresponding to a grayscale value of 0 of the input image data, and is configured to output 20one of the candidate data as a black data signal based on the selection signal to the gamma reference voltage generator (fig. 4, see col. 2 and col. 6, address in LUT for gamma correction is incremented until the black level BL equals the address).
	Kim and Topper are both directed to gamma voltage generation for a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the LUT of Topper since such a modification provides for gamma correction and independent modification of black and white levels (Topper, col. 1, ll. 6-9).

	Regarding claim 16, Topper further teaches wherein the gamma reference voltage generator is configured to output the black gamma voltage corresponding to the black data 25signal (fig. 4, see col. 2 and col. 6; see also fig. 1 and cols. 3-4).

Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 10, Applicant argues that because “the voltage input into the second resistor string changes, the Kim publication does not disclose … the first voltage corresponding to a predetermined one of the black candidate voltages” (Remarks, pp. 10-11).
	Examiner disagrees.  Applicant has merely claimed “the first voltage corresponding to a predetermined one of the black candidate voltages”.  As fig. 3 and ¶ 53-66 of Kim disclose, VGH is determined according to signal CSH.  This signal CSH is determined prior to CSH being provided to selector 12.  Thus, because VGH is determined according to CSH, VGH is determined prior to the selection of VGH via selector 12.  Thus, VGH is “predetermined” (i.e., determined prior to the sending of CSH to selector 12) as is claimed.
	Applicant further argues that the features of new claims 21 and 22 “are not taught or suggested by the cited references, whether taken alone or in combination” (Remarks, p. 13).  Examiner disagrees for the citations/reasons discussed above in the rejection of the claims.
	The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626